359 U.S. 531
79 S. Ct. 1138
3 L. Ed. 2d 1029
CROWN ZELLERBACH CORP.v.WASHINGTON.
No. 805.
Supreme Court of the United States
May 25, 1959

Mr. Burroughs B. Anderson, for appellant.
Messrs. John J. O'Connell, Atty.Gen. of Washington, and John W. Riley, Asst.Atty.Gen., for appellee.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.


2
Mr. Justice FRANKFURTER and Mr. Justice CLARK took no part in the consideration or decision of this case.